388 U.S. 458
87 S. Ct. 2112
18 L. Ed. 2d 1319
CANTON POULTRY, INC. et al.v.Doyle CONNER.
No. 1315.
Supreme Court of the United States
June 12, 1967

Homer S. Durden, Jr., for appellants.
Earl Faircloth, Atty. Gen. of Florida, and Robert A. Chastain, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The judgment is vacated and the case remanded to the District Court so that it may enter a fresh decree from which a timely appeal may be taken to the Court of Appeals. Pennsylvania Public Utility Comm. v. Pennsylvania R. Co., 382 U.S. 281, 282, 86 S. Ct. 423, 15 L. Ed. 2d 324.